Per Curiam.
The action in which the permanent injunction was granted herein began in 1934 before the enactment (April, 1935) of section 876-a of the Civil Practice Act. The action was tried in May, 1936, and a final decree granting a permanent injunction was made in June, 1936.
That injunction was a valid decree of a court having jurisdiction of the parties and the subject-matter. The remedy of one aggrieved was by appeal or an application to modify. No appeal having been taken and no modification asked or obtained, the decree is as to the parties herein the law of the case. In view of this ruling it is unnecessary at this time to consider the other points raised.
Accordingly, the order should be reversed and the matter remitted to Special Term for further proceedings. ^ .
Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.
Order unanimously reversed and the matter remitted to Special Term for further proceedings.